DETAILED ACTION
Disposition of Claims
Claims 1-7 are pending.
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210113682A1, Published 04/22/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which  addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a method for generating an immune response against a Zika virus in a human subject in need thereof, the method comprising administering to the subject a pharmaceutical composition comprising adenoviral vectors comprising a nucleic acid sequence encoding a Zika virus antigen, wherein the Zika virus antigen comprises the amino acid sequence of SEQ ID NO:2, and a pharmaceutically acceptable carrier, wherein about 1 x 10^11 adenoviral vectors are administered in a single dose to the human subject in need thereof.
Further limitations on the method of claim 1 are wherein the pharmaceutical composition is administered via an intramuscular injection to the subject in need thereof (claim 2); wherein the immune response is a protective immune response against a Zika virus (claim 3); and wherein the adenoviral vectors are of the Ad26 serotype (claim 4).

Further limitations on the method of claim 5 are wherein the pharmaceutical composition is administered via an intramuscular injection to the subject in need thereof (claim 6); and wherein the adenoviral vectors are of the Ad26 serotype (claim 7).


Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods to prevent disease or symptoms associated with a Zika virus infection or inhibition of Zika virus infection through delivery of the AdV-prM-Env vector to a host, does not reasonably provide enablement for prevention of infection by a Zika virus through delivery of the AdV-prM-Env vector to a host.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Nature of the invention/Breadth of the claims.  The claims are drawn to a method for preventing Zika virus (ZIKV) infection in a patient.  The recitation of “preventing” a ZIKV infection in a subject is interpreted to encompass the complete blockade of any individual cell within the subject from a ZIKV infection.      
State of the prior art/Predictability of the art.  The art has not yet recognized the ability of a subunit antigen vaccine (including the delivery of said subunit antigen via viral vector) to prevent the complete blockade of a virus from entering any cell of a host.  In fact, the principle of vaccination with subunit antigens depends upon a host becoming minimally infected with a virus, with said vaccination having “primed” the host to mount a faster, more effective immune response against wild-type viral challenge and inhibiting viral dissemination and/or spread, thus inhibiting symptomatic infection, viremia, and/or disease.  Therefore, while infection of a virus cannot necessarily be inhibited through the use of standard subunit protein vaccines, symptoms of infection or disease resulting from infection can be inhibited from the use of a vaccine.  
Working examples. No working example is disclosed in the specification that show prevention of all cells from ZIKV infection.  Viral challenge after inoculation was examined, along with assessment of neutralization assays and immunogenic titers within the animal models and humans inoculated with the AdV vectors.  While the vector elicited a protective immune response that prevented symptoms of ZIKV infection or prevented disease progression and/or dissemination of ZIKV, it is not clear that the vectored vaccine was able to prevent ZIKV infection in the host.
Guidance in the specification. The specification provides guidance towards methods of inhibiting infection from a ZIKV, or treatment/prevention of disease associated with a ZIKV infection, but does not provide guidance towards prevention of infection.
Amount of experimentation necessary.  Additional research is required in order to determine how effective the compositions and methods would be in preventing infection from any ZIKV.
For the reasons discussed above, it would require undue experimentation for one skilled in the art to use the claimed methods.  

	


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barouch et. al. (US20190144506A1, Pub. 05/16/2019, Priority 06/09/2016; hereafter “Barouch-2019”.)
The applied reference has at least one common inventor and at least one common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The Prior Art
Barouch-2019 teaches immunogenic compositions and vaccines containing a ZIKV protein or a polynucleotide encoding a Zika virus (ZIKV) protein and uses thereof. The invention also provides methods of treating and/or preventing a ZiKV infection by administering an immunogenic composition or vaccine of the invention to a subject (e.g., a human)(entire document; see abstract.)  Barouch-2019 teaches the delivery of a prM-Env antigenic sequence from Zika virus (¶[0053-0054]), wherein SEQ ID instant claims 1, 3, and 5, and anticipates those method claims.  Further, Barouch-2019 teaches the administration of the AdV through intramuscular injection (¶[0023]; instant claims 2, 6), wherein the AdV is from the Ad26 serotype (¶[0029][0093][0105][0129]; instant claims 4, 7).  
For at least these reasons, Barouch-2019 teaches the limitations of instant claims 1-7, and anticipates the instant invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Reyes-Sandoval et. al. (GB201613191D0, Pub. 09/14/2016, Priority 07/29/2016; hereafter “Reyes-Sandoval”) in view of Barouch et. al. (US20150291935A1, Pub. 10/15/2015; hereafter “Barouch”) and Geisbert et. al. (Geisbert TW, et. al. J Virol. 2011 May;85(9):4222-33. Epub 2011 Feb 16.; hereafter “Geisbert”.)
The Prior Art
Reyes-Sandoval teaches vectored vaccines encoding the prM and Env proteins of Zika virus (ZIKV)(entire document; see reference claims 14-15), wherein the vector is an adenovirus vector (reference claim 35; pp. 11-12, ¶ bridging pages; p. 14, ¶1; Fig. 1, see caption on p. 15.)  An adenovirus-vectored vaccine (10^8 infectious units [IU]) encoding prM-Env was delivered to mice and the immune response was analyzed (Figs. 4-5, see caption on pp. 17-18.)  Reyes-Sandoval teaches the subject receiving the viral vectored vaccine may be human and the immune response would be protective (p. 12, ¶4; instant claim 3) and the vector may be within a pharmaceutically acceptable carrier (p. 12, ¶6).  The protection afforded would be prevention of disease, reduced risk of disease or infection, reduced risk of disease transmission or progression, reduced severity of disease, cure of condition or disease, alleviation of symptoms, or a reduction in severity of a disease or disease symptoms (p. 14, ¶4-5).  Reyes-Sandoval teaches the vector may be administered in a single dose without the requirement of adjuvant (p. 2, ¶5).  Reyes-Sandoval teaches SEQ ID NO:10, which aligns with 100% identity to SEQ ID NO:2 of the instant invention (see alignment below.)  
SEQIDNO10         91 AVTLPSHSTRKLQTRSQTWLESREYTKHLIRVENWIFRNPGFALAAAAIA WLLGSSTSQK 150
                     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
SEQIDNO02          1 AVTLPSHSTRKLQTRSQTWLESREYTKHLIRVENWIFRNPGFALAAAAIA WLLGSSTSQK 60

Qy        151 VIYLVMILLIAPAYSIRCIGVSNRDFVEGMSGGTWVDVVLEHGGCVTVMAQDKPTVDIEL 210
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VIYLVMILLIAPAYSIRCIGVSNRDFVEGMSGGTWVDVVLEHGGCVTVMAQDKPTVDIEL 120


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VTTTVSNMAEVRSYCYEASISDMASDSRCPTQGEAYLDKQSDTQYVCKRTLVDRGWGNGC 180

Qy        271 GLFGKGSLVTCAKFACSKKMTGKSIQPENLEYRIMLSVHGSQHSGMIVNDTGHETDENRA 330
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GLFGKGSLVTCAKFACSKKMTGKSIQPENLEYRIMLSVHGSQHSGMIVNDTGHETDENRA 240

Qy        331 KVEITPNSPRAEATLGGFGSLGLDCEPRTGLDFSDLYYLTMNNKHWLVHKEWFHDIPLPW 390
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KVEITPNSPRAEATLGGFGSLGLDCEPRTGLDFSDLYYLTMNNKHWLVHKEWFHDIPLPW 300

Qy        391 HAGADTGTPHWNNKEALVEFKDAHAKRQTVVVLGSQEGAVHTALAGALEAEMDGAKGRLS 450
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 HAGADTGTPHWNNKEALVEFKDAHAKRQTVVVLGSQEGAVHTALAGALEAEMDGAKGRLS 360

Qy        451 SGHLKCRLKMDKLRLKGVSYSLCTAAFTFTKIPAETLHGTVTVEVQYAGTDGPCKVPAQM 510
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 SGHLKCRLKMDKLRLKGVSYSLCTAAFTFTKIPAETLHGTVTVEVQYAGTDGPCKVPAQM 420

Qy        511 AVDMQTLTPVGRLITANPVITESTENSKMMLELDPPFGDSYIVIGVGEKKITHHWHRSGS 570
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 AVDMQTLTPVGRLITANPVITESTENSKMMLELDPPFGDSYIVIGVGEKKITHHWHRSGS 480

Qy        571 TIGKAFEATVRGAKRMAVLGDTAWDFGSVGGALNSLGKGIHQIFGAAFKSLFGGMSWFSQ 630
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TIGKAFEATVRGAKRMAVLGDTAWDFGSVGGALNSLGKGIHQIFGAAFKSLFGGMSWFSQ 540

Qy        631 ILIGTLLMWLGLNTKNGSISLMCLALGGVLIFLSTAVSA 669
              |||||||||||||||||||||||||||||||||||||||
Db        541 ILIGTLLMWLGLNTKNGSISLMCLALGGVLIFLSTAVSA 579

Reyes-Sandoval teaches the majority of the limitations of the methods of instant claims 1 and 5, except for the exact dosage of virus vector delivered.  However, optimizing the effective virus vaccine dosage would be obvious to a skilled artisan, as illustrated by the teachings of Barouch and Geisbert.  
Barouch teaches recombinant adenovirus vectors which have a low seroprevalence and high immunogenicity relative to other adenoviral vectors (entire document; see abstract.)  Barouch also teaches methods for production of the adenoviruses and for the treatment of diseases by administering the adenoviral vectors to a subject, such as a human (entire document; see abstract.)  Barouch teaches the use of subgroup D adenoviruses (AdV), such as Ad26, or chimeras thereof (¶[0007][0074][0079]; instant claims 4, 7).  Barouch teaches the subject is administered at least one dose of the pharmaceutical composition comprising the AdV through intramuscular injection in a dose of about 1x10^5 to 1x10^11 viral particles (vp)/dose (¶[0018][0094-0101]; instant claims 2, 6).  Barouch teaches the AdV dose would preferably achieve therapeutic effectiveness in one dose (¶[0100-0101]) and the dose can be determined and adjusted depending on the subject to be treated (e.g., the age, body weight, capacity of the immune system, and general health of the subject being treated), the form of administration (e.g., as a solid or liquid), the manner of administration (e.g., by injection, inhalation, dry instant claim 3), such as against a Zika virus (¶[0013]).
Geisbert teaches Adenovirus serotype C vectors, such as Ad serotype 5 (Ad5), expressing Ebolavirus (EBOV) glycoprotein (GP), protect completely after a single inoculation at a dose of 1010 viral particles. However, the clinical application of a vaccine based on Ad5 vectors may be hampered, since impairment of Ad5 vaccine efficacy has been demonstrated for humans and nonhuman primates with high levels of preexisting immunity to the vector. Ad26 and Ad35 segregate genetically from Ad5 and exhibit lower seroprevalence in humans, making them attractive vaccine vector alternatives (abstract).  Geisbert teaches the Ad26 vectors can generate robust antigen-specific cell-mediated and humoral immune responses against the heterologous antigen delivered by the Ad26 vectors in a single-dose vaccine (entire document; see abstract.)  Geisbert teaches the delivery of 10^10 – 10^12 particle units (PU) of the Ad26 vector to the subject (Fig. 5).  
Given the teachings of Reyes-Sandoval, Barouch, and Geisbert, one of skill in the art would be motivated to utilize AdV vectors to deliver heterologous viral antigens to a host, such as a human.  Given the teachings of Barouch and Geisbert, the use of Ad26 vectors would be obvious to try, given their immunogenicity and relatively low seroprevalence in most human populations.  One of skill in the art would be motivated to utilize such Ad26 vectors in the methods of Reyes-Sandoval to deliver Zika virus antigens, namely the prM-Env sequence, to a host in need thereof as an improvement over the methods of Reyes-Sandoval, as the Ad26 vectors have shown better immunogenicity in a larger percentage of the human population.  Optimizing the dosage of AdV delivered would also be obvious to the methods of Reyes-Sandoval, as it is a routine step in the vaccine art as evidenced by Barouch and Geisbert.  Therefore, arriving at the limitations of instant claims 1 and 5 would be obvious to a skilled artisan.
It would have been obvious to one of ordinary skill in the art to modify the methods taught by Reyes-Sandoval in order to deliver Zika virus prM-Env antigen via AdV vectors, thereby utilizing a specific effective therapeutic dosage for the host.  One would have been motivated to do so, given the suggestion by Barouch and Geisbert that the dosage claimed by the instant claims was a common AdV dosage, and that optimizing the AdV dosage delivered was also routine in the art.  There would have been a prima facie obvious to one of ordinary skill in the art at the time the invention was made.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,864,263. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the method of delivering an adenovirus, namely an Ad26 adenovirus, encoding a Zika virus antigen of SEQ ID NO:2 (prM-Env) to a host in need thereof to elicit an immune response against a Zika virus in an amount of about 1x10^11 vectors/dose.  While the ‘263 claims provide for two doses, the instant claims are only drawn to a single dose.  However, since the methods of the instant claims “comprise” steps, this allows for the inclusion of additional, unrecited steps, such as an additional “boosting” dose of the recombinant virus or the use of additional agents, such as adjuvants or other AdV.  The use of a boosting dose in viral vaccine delivery is a routine step in the art, and would be obvious to a skilled artisan.  Therefore, it is the opinion of the Office that the methods of the instant claims and the ‘263 claims are obvious variants of one another.


  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648